 

Exhibit 10.1

 



LOAN DEFERRAL AGREEMENT

 

This Loan Deferral Agreement (the “Agreement”) is made and entered into as of
the 1st day of March, 2016, by and between Clyde A. Biston (“Lender”), and Cross
Environmental Services, Inc. (“Borrower” and collectively with the Lender the
“Parties”).

 

WITNESSETH

 

WHEREAS, Lender is the holder of certain Notes to Borrower in the total original
principal amount of $3,560,000.00 reflected by a Note dated April, 2014 in the
original principal amount of $2,800,000.00; a Note dated September 30, 2014 in
the original principal amount of $250,000.00; a Note dated July 10, 2015 in the
original principal amount of $160,000.00; a Note dated August 28, 2015 in the
original principal amount of $175,000.00; and a Note dated November 2, 2015 in
the original principal amount of $175,000.00 (collectively, the “Notes”); and

 

WHEREAS, Borrow and Lender agree the Notes are enforceable obligations between
the Parties; and

 

WHEREAS, Borrow and Lender are entering into this Agreement to confirm an
understanding entered by Borrow and Lender on December 30, 2015 (the “Effective
Date”); and

 

WHEREAS, the Parties have agreed to cooperate to amend terms of the Notes
mutually beneficial to each Party;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
agreements and covenants contained herein and other consideration, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.        Recitals. The above Recitals are true and correct and are incorporated
herein by reference.

 

2.        Payment and Interest Deferral. Lender agrees to defer principal and
interest payments due under the Notes from June 2015 through December, 2016.
However, Lender does not forgive repayment of any of the principal or interest
payments and said principal amounts shall not be reduced in any manner.

 

3.        Conditions to Lender’s Obligation. The obligations of Lender herein ae
subject to the Borrower’s execution of this Agreement and approval by
accountants as may be necessary.

 

4.        Miscellaneous.

 

(a)                Headings. Paragraph headings used herein are for convenience
only and shall not be construed as controlling the scope of any provision
hereof.

 

(b)               Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.



1 

 



(c)                Counterpart Execution. This instrument may be executed in any
number of counterparts, each of which, when executed and delivered, shall be an
original, and such counterparts together shall constitute one and the same
instrument. Signature and acknowledgment pages may be detached from the
counterparts and attached to a single copy of this document to physically form
one document.

 

(d)               Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, and their respective heirs, personal
representatives, successors and assigns.

 

(e)                Further Assurances. Borrower agrees that at any time, and
from time to time, after the execution and delivery of this Agreement, it shall,
upon the request of the Lender, execute and deliver such further documents and
do such further acts and things as the Lender may reasonably request in order to
more fully effectuate the purposes of this Agreement.

 

(f)                Consideration. Each party hereto expressly acknowledges and
agrees that (a) it is entering into this Agreement after consultation with legal
counsel, (b) that the agreements on its part contained herein are being
voluntarily and knowingly given, and are given without fraud, duress, undue
influence or coercion of any kind exerted by any of the parties hereto or any
other person or entity, (c) it has received full and adequate consideration for
all of the obligations on its part contained herein and that such consideration
constitutes more than reasonably equivalent value in exchange for all such
obligations, and (d) it has not entered into this Agreement with the intent to
hinder, delay, or defraud any creditor.

 

(g)                Entire Contract. This Agreement sets forth the entire
agreement between the Parties with respect to the matters addressed herein and
supersedes in its entirety any and all other prior agreements, understandings or
representations relating to the subject matter hereof. The Parties represent
that in entering this Agreement they do not rely on any statement or fact not
set forth herein.

 

(h)               Modifications or Amendments. This Agreement may not be
modified or amended or any term or provision waived or discharged except in
writing, signed by the party against whom such amendment, modification, waiver
or discharge is sought to be enforced.

 

(i)                 Severability. If any provision of this Agreement shall be
held, declared or pronounced void, voidable, invalid, unenforceable or
inoperative, in whole or in part, for any reason by any court of competent
jurisdiction, government authority, arbitrator, arbitration panel or otherwise,
such holding, declaration or pronouncement shall not affect adversely any other
provision of this Agreement, which shall otherwise remain in full force and
effect and be enforced in accordance with its terms.

 

(j)                 Successors and Assigns. This Agreement shall be binding on
and inure to the benefit of each of the Parties to this Agreement and upon their
respective successors and assigns.



2 

 



(k)               Acknowledgement. Each of the Parties expressly acknowledges,
represents and warrants that it has had representation in the negotiation and
preparation of this Agreement by legal counsel of its own choosing. None of the
Parties has relied on any fact or actual or assumed state of affairs not
expressly set forth herein, and neither is signing under fraud or duress. Each
of the Parties further acknowledges, represents and warrants to the other that
it has read this Agreement in its entirety prior to the execution hereof and
that it has executed this Agreement voluntarily, with competence and capacity to
contract, and with full knowledge of the terms, significance and legal effect of
this Agreement.

 

(l)                 Joint Negotiation. This Agreement has been negotiated
between the Parties hereto, which are sophisticated business entities, and has
been prepared in accordance with their joint instruction. To the extent that
there is deemed to be any uncertainty or ambiguity herein hereafter, no party
shall be deemed to have caused it and the drafting hereof shall be deemed to
have been joint drafting.

 

IN WITNESS WHEREOF, Borrower and Lender have executed and delivered this
Agreement to be effective for all purposes as of the Effective Date.

 

 

LENDER:

CLYDE A. BISTON

 

By: ____________________________

 

 

 

Acknowledged and agreed:

BORROWER:

CROSS ENVIRONMENTAL SERVICES, INC., a Florida corporation

 

By: _______________________________

Print name:_____________________

As its:_________________________

 





   

 

 

3



 

